Citation Nr: 1739504	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-30 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether the reduction from a 100 percent rating to a 60 percent rating for Crohn's ileocolitis, post-operative right hemicolectomy was proper.

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland that implemented a reduction of the Veteran's rating for Crohn's ileocolitis from 100 percent to 60 disabling effective November 1, 2009.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic file.

In light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to special monthly compensation at the housebound rate.  As such, the Board has identified the issues on appeal as stated on the title page.


FINDINGS OF FACT

1.  The Veteran continued to meet the criteria for a 100 percent rating for Crohn's ileocolitis at the time the August 2009 rating decision reduced his rating to 60 percent disabling effective November 1, 2009 because the Veteran's disability has not improved, and there is no improvement in his ability to function under the ordinary conditions of life and work.

2.  In addition to the Veteran's Crohn's ileocolitis, the Veteran has had an additional service connected disability of adjustment disorder with depressed mood, secondary to Crohn's ileocolitis, rated as 70 percent disabling since November 3, 2011.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's Crohn's ileocolitis rating from 100 percent to 60 percent disabling was improper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.321, 3.344, 4.114, Diagnostic Code 7323 (2016).

2.  The criteria for special monthly compensation at the housebound rate have been met, effective November 3, 2011.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Crohn's Ileocolitis

The evidence of record shows that the Veteran's Crohn's ileocolitis symptomatology has not improved.  Consequently, the Board finds that the reduction of the Veteran's rating for this disability from 100 percent to 60 percent disabling was improper, and thus restores the 100 percent rating effective November 1, 2009.

A February 2001 rating decision increased the evaluation of the Veteran's service-connected Crohn's ileocolitis from 30 percent disabling to 100 percent disabling, effective October 28, 1999.

Subsequent rating decisions issued in October 2001 and March 2006 continued the 100 percent disability evaluation for Crohn's ileocolitis.  These decisions were based on findings of VA examinations conducted in October 2001 and February 2006 respectively.

In December 2008, the Veteran underwent a VA intestines examination.

Thereafter, a December 2008 rating decision proposed a reduction of the Veteran's evaluation for Crohn's ileocolitis from 100 percent to 60 percent disabling.  The Veteran was provided with notice of the proposed reduction later in December 2008.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (2016) (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition).

Specifically, where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefor; and the beneficiary must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).

The Veteran was notified of the RO's intent to reduce his rating for his service-connected Crohn's ileocolitis by a letter dated in December 2008.  Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence.  See id.  Final action to reduce the rating for his disability was taken pursuant to 38 C.F.R. § 3.105(e) in an August 2009 decision.  The rating reduction was made effective beginning November 1, 2009.

Consequently, the Board finds that the RO did not violate any of the procedures required under 38 C.F.R. § 3.105 - the Veteran was notified of his rights, given an opportunity for a hearing and time to respond, and the rating reduction was made effective no sooner than permitted ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").
38 C.F.R. § 3.105(e).

Therefore, having decided that the process required to reduce the Veteran's rating was correctly followed by the RO, the next question to be addressed is whether, given the available evidence, a reduction to 60 percent was proper.

Generally, a rating reduction is not proper unless the veteran shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. 38 C.F.R. § 3.344(a) (2016).  The five-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect. 38 C.F.R. § 3.344 (b).

When the RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).
As an initial matter, the Board notes that the 100 percent rating for Crohn's ileocolitis was in effect from October 28, 1999 to October 31, 2009.  Thus, the rating had been in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 apply.

Here, the rating reduction was based on the findings of a single examination conducted in December 2008.  The Veteran's 100 percent disability evaluation had been confirmed and continued in rating decisions issued in October 2001 and March 2006.  These decisions were based on the findings of VA examinations which showed no improvement in the Veteran's condition.  There is no evidence that indicates this condition is subject to periodic or episodic improvement, or that the evidence of record supports the conclusion that a sustained improvement in this condition has been demonstrated.  Therefore, the reduction of the Veteran's 100 percent evaluation based on the findings of the single examination conducted in December 2008 violated the provisions of 38 C.F.R. § 3.344 and was improper.

Moreover, the Board has reviewed the findings of this VA examination and concludes that the findings of this examination did not establish any actual improvement in the Veteran's Crohn's ileocolitis.  The Veteran reported that his condition had worsened and that he was experiencing chronic diarrhea - eight times a day.  The Veteran stated that he also experienced flatulence and an inability to gain weight.  The Veteran reported that he had to adjust his daily activities as his condition required him to take frequent bathroom breaks.

The Board has reviewed the entire history of the Veteran's disability, including his hearing testimony, and has determined that the evidence reflects absolutely no material improvement in the Veteran's disability since October 28, 1999, the date he was assigned a 100 percent disability evaluation for Crohn's ileocolitis.  Outpatient treatment records from Walter Reed Hospital include a report dated January 2010 from one of the Veteran's treating physicians, Dr. B.  Dr. B. stated that the Veteran has a diagnosis of fistulizing and structuring Crohn's disease, which is a chronic medical condition for which there is no cure.  Dr. B. noted that the Veteran experiences abdominal pain, persistent diarrhea, incontinence, uncontrollable leakage and rectal bleeding.  Dr. B. stated that the Veteran will experience this condition for the rest of his life.  A treatment report dated March 2013 noted that the Veteran has been followed at Walter Reed for his longstanding history of Crohn's disease.  The clinician noted that there has been no change in the Veteran's condition since his retirement, which occurred in April 2010 after being on leave since October 2009 due to his disability.  The Board finds that the electronic claims file is devoid of evidence that establishes the Veteran's condition has improved.

Accordingly, as the record does not reflect compliance with all applicable regulations, and, more importantly, as the Veteran symptoms show no improvement, and there is no improvement in his ability to function under the ordinary conditions of life and work, the Board finds that the reduction of the Veteran's rating for Crohn's ileocolitis from 100 percent to 60 percent was improper.

SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A.
§ 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In this case, the Board has restored the Veteran's 100 percent disability evaluation for Crohn's ileocolitis.  For SMC purposes, this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Veteran also has an additional disability, adjustment disorder with depression, rated as 70 percent disabling since November 3, 2011.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective November 3, 2011.


ORDER

The reduction in the rating for Crohn's ileocolitis from 100 percent to 60 percent effective November 1, 2009, was not proper and the 100 percent rating is restored, subject to the laws and regulations governing payment of monetary benefits.


	(CONTINUED ON NEXT PAGE)



Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective November 3, 2011, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


